DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification is informal in its arrangement and seems to be a literal translation of the foreign priority document. The specification should be amended to place in into a format more in accordance with current U.S. practice.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) The claims are replete with terms lacking proper antecedent basis, rendering the scope of the claims indefinite, as shown by the following examples:
“the concentration of chromite solution” (claim 1, line 3)
“the biomass” (claim 1, line 4)
“the biomass chromite mixture” (claim 1 line 6, previously only a biomass potassium chromite is recited)
“the kelp”, “the straw”, “the sawdust” “the leaf” “the peal” (claim 2 line 2)
“the chromium containing solid of chromium containing solution” (claim 3, line 5)
“the insoluble material” (claim 3, line 6)
“the insoluble solid residue” (claim 3, line 7)
“the acid used” (claim 3 line 8)
“the reducing agent” (claim 3 line 10)
“the mixed solution” (claim 3 line 11)

“the chrome storage solution”  (claim 3 line 15)
“the reaction product” (claim 3 line 23)
“the oxidizing agent” (claim 5 line 2 and claim 6  line 2)
All claims should be amended to ensure proper antecedent basis for all terms contained therein.
2) Claim 3 is further indefinite in that each claim should be in the form of a single sentence.
3)  In claim 1 it is not clear how or in what manner the chromate solution os transformed into potassium chromate in that no potassium is expressly added to the solution.
4) In claim 1, it is not clear exactly what process steps are included in the “aging”  in step 3. For examination purposes this step was simply interpreted as keeping the mixture in a kettle at the recited temperature for the recited time.
5) In claim 3, lines 1-2 it is not clear what steps are exactly including in the term “the application of the ion-keeper”
6) In claim 3 it is not clear how much or what amount is intended to be encompassed by the term “some oxidant”, rendering the scope of the claim indefinite.
7) The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art show or fairly suggest the preparation of an ion-keeper adsorbent including a biomass and the recited chromate solutions as instantly claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 3,803,032, US 2018/0237321, US 2008/0277351, US 2004/0124151, showing further examples of prior art chromate adsorbents, and US 2018/0339285 (the publication of the instant application) are also cited.





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk